UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
THE EXPORT-IMPORT BANK OF THE REPUBLIC                                 :
OF CHINA,                                                              :
                                                                       :
                                                                       :    16-CV-4480 (JMF)
                                         Plaintiff,                    :
                 -v-                                                   :          ORDER
                                                                       :
DEMOCRATIC REPUBLIC OF THE CONGO,                                      :
                                                                       :
                                         Defendant.                    :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders
otherwise, all dates and deadlines shall remain in effect notwithstanding the case’s reassignment,
except as set forth below and except that any currently scheduled conference or oral argument
with the Court is adjourned pending further order of the Court. All counsel must familiarize
themselves with the Court’s Individual Rules, which are available at
https://www.nysd.uscourts.gov/hon-jesse-m-furman.

        There appear to be multiple motions pending in this case: Plaintiff’s motion for attorney’s
fees, which was filed almost 17 months ago, see ECF No. 31; Plaintiff’s motion for sanctions,
which was filed almost 11 months ago and which Plaintiff has repeatedly asked the Court to
defer ruling on, see ECF No. 39; see also, e.g., ECF Nos. 42, 43, 44, 46; and letter motions
asking the Court to defer its ruling on the motion for sanctions, which appear to be moot, see
ECF Nos. 42, 43. Given the age of the principal motions and the possibility that there have been
materials changes in both the facts and/or the law, the motions are DENIED without prejudice to
renewal, in a single motion, by March 27, 2020.

         Further, it is hereby ORDERED that no later than March 11, 2020, the parties shall file
on ECF a joint letter, described below, updating the Court on the status of the case. The joint
letter shall not exceed five (5) pages, and shall provide the following information in separate
paragraphs:

        1.       Names of counsel and current contact information, if different from the
                 information currently reflected on the docket;

        2.       A brief statement of the nature of the case and/or the principal defenses thereto;

        3.       A brief explanation of why jurisdiction and venue lie in this Court. In any action
               in which subject matter jurisdiction is founded on diversity of citizenship pursuant
               to Title 28, United States Code, Section 1332, the letter must explain the basis for
               the parties’ belief that diversity of citizenship exists. Where any party is a
               corporation, the letter shall state both the place of incorporation and the principal
               place of business. In cases where any party is a partnership, limited partnership,
               limited liability company, or trust, the letter shall state the citizenship of each of
               the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
               Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

       4.      A statement of all existing deadlines, due dates, and/or cut-off dates;

       5.      A statement of any previously scheduled conference dates with the Court that
               have not yet occurred and the matters that were to be discussed;

       6.      A detailed statement of all discovery undertaken to date, including how many
               depositions each party has taken and what, if any, discovery remains that is
               essential for the parties to engage in meaningful settlement negotiations;
       7.      A list of all prior settlement discussions, including the date, the parties involved,
               and the approximate duration of such discussions, if any;

       8.      A statement of whether the parties have discussed the use of alternate dispute
               resolution mechanisms and indicating whether the parties believe that (a) a
               settlement conference before a Magistrate Judge; (b) participation in the District’s
               Mediation Program; and/or (c) retention of a privately retained mediator would be
               appropriate and, if so, when in the case (e.g., within the next sixty days; after the
               deposition of plaintiff is completed; after the close of fact discovery; etc.) the use
               of such a mechanism would be appropriate;
       9.      An estimate of the length of trial; and

       10.     Any other information that the parties believe may assist the Court in advancing
               the case to settlement or trial, including, but not limited to, a description of any
               dispositive issue or novel issue raised by the case.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of
termination is filed on the docket prior to the deadline, using the appropriate ECF Filing Event.
See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A, available at
http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual Rules and
Practices, requests for extensions or adjournment may be made only by letter-motion filed on
ECF and must be received at least 48 hours before the deadline or conference. The written
submission must state (1) the original date(s); (2) the number of previous requests for
adjournment or extension; (3) whether these previous requests were granted or denied; (4)
whether the adversary consents and, if not, the reasons given by the adversary for refusing to
consent; and (5) the date of the parties’ next scheduled appearance before the Court. Unless
counsel are notified that a conference has been adjourned, it will be held as scheduled.


                                                 2
      The Clerk of Court is directed to terminate ECF Nos. 31, 39, 42, and 43.

      SO ORDERED.

Dated: February 26, 2020                        __________________________________
       New York, New York                                JESSE M. FURMAN
                                                       United States District Judge




                                            3
